—Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered February 25, 1998, which, inter alia, granted defendant’s cross-motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly concluded that plaintiff assumed the risks inherent in playing on the outdoor basketball court where he sustained his injuries, including those associated with the construction of the playing surface and any open and obvious conditions on it (see, Morgan v State of New York, 90 NY2d 471, 484, 488; Turcotte v Fell, 68 NY2d 432, 438-439; Maddox v City of New York, 66 NY2d 270, 278). There is no evidence that the dirt and grime on which plaintiff claimed to have slipped was concealed, and the evidence establishes that it was a consequence of the naturally occurring condition of the outdoor setting. In any event, plaintiff failed to produce any evidence that defendant failed to exercise reasonable care under the circumstances (see, Turcotte v Fell, 68 NY2d, supra, at 442; Basso v Miller, 40 NY2d 233, 241). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Wallach and Friedman, JJ.